05/15/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 19-0533



                   SUPREME COURT CASE NO. DA 19-0533



NATIONAL INDEMNITY COMPANY,

             Plaintiff/Appellant/Cross-Appellee,

      v.

STATE OF MONTANA,

             Defendant/Appellee/Cross-Appellant,

and

TERRY JELLESED, et al.,

             Intervenors.


            ORDER GRANTING APPELLANT/CROSS-APPELLEE
                 NATIONAL INDEMNITY COMPANY’S
             UNOPPOSED MOTION FOR EXTENSION OF TIME


      Upon consideration of Appellant/Cross-Appellee National Indemnity

Company’s Unopposed Motion for Extension of Time, for good cause, and there

being no objection, Appellant/Cross-Appellee is granted an extension of time of 30

days to file its combined reply and answer brief, responding to briefing by both

Intervenors and the State, on or before July 8, 2020.




                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             May 15 2020